Lawrence, ,T.
1 concur with Justice O’Brien in affirming the judgment rendered at the special term, on these grounds; First. That the defendants are estopped from questioning the validity of the bond upon which the action is brought. Having obtained the license for Eckman on the faith and strength of that bond, the defendants should not be permitted to repudiate .their obligation, nor aided by the court in escaping the consequences of a ■violation of its condition. Second. Iam further of the opinion that there was a violation of the condition of the bond in selling liquor to a minor under the age of 14 years, for the reason that by such sale the obligor suffered his place of “business to be disorderly,” within the fair and proper construction of that term as used in the bond. In other words, that the term “disorderly” should not be limited, in its construction or application, to the definition contained in the Penal Code, but should receive the broad and general signification given to it at common law and by the lexicographers.